Syices, J.,
delivered the opinion of the court.
The appellant, as administrator of the estate of Benj. B, Dreyfus, prosecutes this appeal from a decree of the chancery court of Adams county allowing the claims of the Progress Knitting Mills and R. S. Stéarn Company to be admitted to probate and allowed. The agreed statement of facts in the case, in brief, shows the. appointment of appellant as administrator on November 30,1914; that shortly after he qualified as administrator he made publication under section 2103 of the Code of 1906 to creditors to probate and register their claims within one year. On or about December 28, .1914, or about one month after his appointment as administrator, upon his application to the chancellor, the'administrator obtained a decree adjudging the estate insolvent and directing the administrator to give notice to creditors by publication to present their claims within six months and have them probated and registered, as is provided in section 2116. The appellees undertook to probate their claims, and they were both allowed by the clerk of the court and duly registered. After the expiration of the six months allowed in the second publication relating to insolvent estates, and before the expiration of the twelve months allowed creditors in which to probate their claims under section 2103, and *499under the first publication to creditors made in the administration of this estate the chancery court caused notice to he published under section 2117 of the Code fixing a time and place for taking up and examining the claims. At this meeting the claims of these two appellees upon objection were disallowed, because they were not properly itemized. After this meeting, and before the expiration of the twelve months allowed creditors under the first notice under section 2103, these creditors had their claims properly itemized, and presented them a second time to the clerk of this court to be allowed and registered. The clerk declined to do so. Appellees then made application to the chancellor for an order directing the clerk to probate, allow, and register the claims. After a hearing the chancellor granted the application and entered a decree in accordance therewith.
The question presented to us • for determination is whether or not after publication has been made under section 2103 of the Code of 1906, in which one year is given creditors to probate and register their claims against the estate of a decedent, a chancery court can then order a second publication where the estate is insolvent, under section 2116 of the Code, and by so doing thereby shorten the period of one year already given creditors within which to probate and register their claims. This question has not been heretofore determined by this court. The first part of section 2116 states that:
“If an estate be declared insolvent after the executor or administrator has made publication to the creditors to present their claims and have them probated and registered, another publication to present claims shall not be uecessary.”
In this case this publication had already been made under section 2103 before the estate was, declared to be insolvent. Therefore it was not necessary for a second publication to be made. When, however, no publication to creditors has been made in the first instance, and the *500estate be declared insolvent before any publication, then the sis months’ notice may be given under the second part of this section (2116), which reads as follows:
“But if an estate be declared insolvent before the executor or administrator'has made such publication, the court shall order the executor or administrator to make publication, requiring the creditors to present their claims within six months, and have them probated and registered ; and any creditor who shall not register his claim by the day stated in the publication, shall be forever barred. ’ ’
It is not left to the discretion of the court to make this second publication shortening the time allowed in a first publication. The statute only contemplates the giving of the six months ’ notice by publication in the first instance, when no other or different publication has been made. It therefore follows that the second publication in this case is not provided for under section 2116, was unnecessary, and can in no way affect the time allowed for probating and registering these claims.
The decree of the lower court will be affirmed.

Affirmed.